Citation Nr: 0003770	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-10 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a right shoulder injury with 
limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from June 1974 to January 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 20 percent evaluation for service-connected 
residuals of a right shoulder injury with limitation of 
motion.  By rating decision in January 1997, the RO granted 
an increased evaluation of 30 percent for the veteran's 
service-connected right shoulder disability, effective 
October 5, 1995.  


FINDING OF FACT

The veteran's right shoulder disability is manifested by 
limitation of motion to shoulder level, with complaints of 
pain, weakness, and stiffness.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected residuals of a right shoulder injury with 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In September 1981, the veteran filed an initial claim for VA 
benefits for residuals of a shoulder injury.  By rating 
decision in May 1982, the RO granted service connection for a 
right shoulder injury with limitation of motion with a 20 
percent evaluation, effective from September 2, 1981.  In 
October 1995, the veteran requested that her claim be 
reopened for consideration of an increased evaluation for 
service-connected right shoulder disability.  

A VA outpatient treatment record in September 1994 noted 
complaints of chronic bilateral shoulder pain since a motor 
vehicle accident in 1975.  The veteran stated that the pain 
had increased over the previous two weeks.  The VA physician 
reported that active range of motion in the right shoulder 
was limited by pain, but full passive range of motion was 
noted.  Tenderness over the bicipital tendon was shown.  

In her notice of disagreement, received in November 1996, the 
veteran stated that her shoulder pain prevented her from 
combing her hair and putting clothing on over her head.  She 
reported that her shoulders hurt constantly and she could not 
take pain pills.  

A VA examination was conducted in December 1996.  The 
examiner noted that the veteran was right handed.  The 
veteran reported constant pain and stiffness in the right 
shoulder.  The examiner noted that the veteran would not move 
her right shoulder away from her side actively, and any 
attempt to move the shoulder passively revealed resistance.  
The veteran was able to move the shoulder from her a side a 
few degrees to remove her upper body clothing for the 
examination.  No muscle atrophy of the supraspinatus, 
infraspinatus, deltoid or pectoralis major muscles was found.  
The examiner stated that atrophy would be expected in one 
with ankylosis or severe shoulder injury, but no atrophy was 
visualized by the examiner.  No swelling, discoloration, 
deformity or local or focalized tenderness was shown, 
although some non-specific generalized tenderness was noted.  
The examiner provided an impression of residuals of right 
shoulder injury with limited range of motion.  

The examiner stated that range of motion was unratable, as 
the veteran inhibited her motion.  The examiner indicated 
that the veteran's pain had a moderate effect on the function 
of her right shoulder.  The examiner further stated that he 
believed that there was a strong psychogenic component to the 
veteran's pain and inhibited shoulder movement.  X-ray 
examination of the right shoulder was normal.  

A VA examination was conducted in January 1998.  The veteran 
reported intermittent flare-ups of her shoulder condition 
during bad weather, with reduced ability to move her 
shoulder.  She stated that, although she could reach above 
her head, she could not hold the arm in that position.  Range 
of motion testing revealed abduction of 90 degrees, external 
rotation of 90 degrees, and internal rotation of 60 degrees.  
The examiner could not define any weakness of the right upper 
extremity as compared to the left.  X-ray examination of the 
right shoulder was normal.  The examiner stated that he 
doubted there was an increasing problem with the right 
shoulder, and the examination did not provide specific 
information that led him to a diagnosis other than "painful 
shoulder."  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1999).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Under the Schedule, limitation of arm motion to the shoulder 
level warrants a 20 percent evaluation.  Limitation of motion 
midway between the side and shoulder level warrants a 30 
percent evaluation for the major arm.  Limitation of motion 
to 25 degrees from the side warrants a 40 percent evaluation 
for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The VA examination in January 1998 showed arm motion to 90 
degrees, or shoulder level.  Full passive range of motion was 
noted on outpatient treatment record in September 1994.  
Active motion was noted to be limited at that time.  The only 
evidence of record of limitation of motion to 25 degrees from 
the side was the VA examination in December 1996, at which 
time the examiner indicated that the veteran refused to move 
her arm at all except for a few degrees of motion in removing 
her clothing.  The examiner stated that muscle atrophy would 
be expected in one manifesting such severe shoulder 
limitation, but no muscle atrophy, swelling, discoloration, 
deformity, or localized tenderness was noted on the veteran's 
right shoulder.  The Board finds that the evidence 
preponderates against an evaluation in excess of 30 degrees 
for the veteran's service-connected right shoulder 
disability, as her motion is not limited to 25 degrees from 
the side.  

The Board has considered both the veteran's complaints and 
the reports of VA examiners, but finds that the evidence 
preponderates against an evaluation in excess of 30 percent 
for service-connected right shoulder disability on the basis 
of functional limitation under DeLuca, 8 Vet. App. 202.  The 
Board notes that the VA examiner in December 1996 noted that 
the function of the veteran's shoulder was moderately 
affected by pain.  The veteran's complaints of pain, 
weakness, and stiffness do not create a disability picture 
analogous to the limitation of motion required for an 
evaluation in excess of 30 percent.



ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a right shoulder injury with 
limitation of motion is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

